DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 10/10/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/3/2021 IS in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response from applicant on the restriction requirement on 8/11/2022, applicant agrees to withdraw inventions of group 1(claims 1-10) and group 3 (claims 17-20) and elects group 2 (claims 11-16). Hence Claims 1-10 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/10/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Kalbach (US 5575042).

Regarding Claim 11, Kalbach teaches an eyewear restraint system (abstract; fig. 1), comprising: 

a strap having an eyewear coupling end slidably coupleable to an earpiece (fig. 1, 12, 14, 30), the eyewear coupling end having a loop sized and shaped to allow a portion of the earpiece to pass through the loop (fig. 8, 26; col. 3, line 1-15, a portion of the frame of a pair of eyeglasses 30 is 5 inserted into the interior channel 26, not only does the retainer and hence the channel 26 dimensionally expand to receive the portion of the frame but furthermore, the interior sidewall of the channel is abutted against the frame to 10 produce an interface which exhibits a high coefficient of friction between the retainer and the frame 30. It follows that as the frame is inserted into the channel 26, the retainer is stretched and placed in tension, which in tum effects a pressure fit union of the retainer with the frame 30); and

a frictional element coupleable to the earpiece and positionable adjacent the loop of the strap (fig. 8, 14, 26), said frictional element having a size and shape sufficient to frictionally engage the earpiece and retain the earpiece through the loop (col. 2, line 60-65, Each of the retaining members 14 is formed as a hollow, cylindrical tube. Each retaining member 14 defines a generally cylindrical channel or interior space 26 which extends through the entire length of member 14; col. 3, line 1-15, The member 14 is preferably fabricated from an elastic material such as rubber, or a synthetic material which duplicates the elastic properties of rubber. The material preferably possesses a high coefficient of friction such that when a portion of the frame of a pair of eyeglasses 30 is inserted into the interior channel 26, not only does the retainer and hence the channel 26 dimensionally expand to receive the portion of the frame but furthermore, the interior sidewall of the channel is abutted against the frame to produce an interface which exhibits a high coefficient of friction between the retainer and the frame 30).

Regarding Claim 12, Kalbach teaches the eyewear restraint system of claim 11, wherein the frictional element has a perimeter body portion that defines a cross sectional area larger than a cross sectional area of an aperture of the loop (fig. 8, 14, 26).

Regarding Claim 13, Kalbach teaches the eyewear restraint system of claim 11, wherein the frictional element comprises an O-ring comprised of a compliant material (fig. 8, 14, 26; col. 2, line 60-65, Each of the retaining members 14 is formed as a hollow, cylindrical tube. Each retaining member 14 defines a generally cylindrical channel or interior space 26; col. 3, line 1-15, The member 14 is preferably fabricated from an elastic material such as rubber, or a synthetic material which duplicates the elastic properties of rubber. The material preferably possesses a high coefficient of friction…).

Regarding Claim 14, Kalbach teaches the eyewear restraint system of claim 11, wherein the frictional element comprises a compliant material and has an aperture sized and shaped to receive the earpiece such that the frictional element is frictionally and slidably coupleable to the earpiece for adjustment of the eyewear coupling end (fig. 1, 30, 14; abstract, line 1-10, The length of the interior recess is dimensioned to provide the user with a degree of adjustability for purposes of adjusting the tension in the elongate member when the retainer is positioned about the user's head; col. 3, line 1-15, The member 14 is preferably fabricated from an elastic material such as rubber, or a synthetic material which duplicates the elastic properties of rubber. The material preferably possesses a high coefficient of friction such that when a portion of the frame of a pair of eyeglasses 30 is inserted into the interior channel 26,….).

Regarding Claim 15, Kalbach teaches the eyewear restraint system of claim 11, wherein the frictional element comprises an earpiece retainer having a first end and a second end, the first end positioned through the loop and having an opening sized and shaped to removably attach the earpiece retainer to the earpiece, and the second end positioned at least partially within the loop and having an enlarged interfacing portion that frictionally couples the earpiece retainer within the loop (fig. 8, 14, 28, 12).

Regarding Claim 16, Kalbach teaches the eyewear restraint system of claim 11, wherein the frictional element comprises a panel attached to the strap adjacent the loop, the friction panel having at least one opening configured to retain the earpiece (fig. 1, 30, 14, 12; fig. 8, 14, 12, 26).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872